By the Court, Savage, C. J.
The proceedings could be returned only to this court. No jurisdiction in these cases is given to the superior court of the city of New-York by the .statute creating that court. The judges of that court, however, have a right to act individually on applications to them under this act; but when they so officiate, they do so as commissioners of this court. The proof of the residence "abroad of the defendant was sufficient, but there should have been evidence that the defendant was indebted within this state, either by showing that the contract was made here, or that the creditors resided here. (2 Caines, 319.) In this respect there is a total want of evidence, for which cause the proceedings are set aside.